DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Moon et al. (US 2019/0157502).
Regarding claim 1, Moon et al. disclose setting a micro LED transfer substrate (10, growth substrate) and a target substrate (30,transfer substrate) to initial positions; transferring a plurality of micro LEDs arranged in a partial region of the micro LED transfer substrate to the target substrate; rotating the micro LED transfer substrate(growth substrate, [0067])  (fig 8b); and transferring a plurality of micro LEDs arranged in a remaining region of the rotated micro LED transfer substrate to the target substrate (figs 8A-8D).
Regarding claim 2, Moon et al. disclose rotating the micro LED transfer substrate by 90 degrees in a clockwise direction or a counterclockwise direction (fig. 8B).
Regarding claim 3, Moon et al. disclose an arrangement direction of the micro LEDs in the partial region is perpendicular to an arrangement direction of the micro LEDs in the remaining region (fig. 8b).(The transfer substrate has to be rotated 90 degrees therefore the arrangement in the partial region of the transfer substrate would be perpendicular to an arrangement direction in the remaining region.)
Regarding claim 6, Moon et al. disclose the transferring the plurality of micro LEDs arranged in the partial region of the micro LED transfer substrate to the target substrate comprises moving the micro LED transfer substrate along a plurality of transfer regions partitioned in parallel with each other on the target substrate, and the transferring the plurality of micro LEDs arranged in the remaining region of the rotated micro LED transfer substrate to the target substrate comprises moving the micro LED transfer substrate along the plurality of transfer regions partitioned in parallel with each other on the target substrate (figs 8B and 8C).
Regarding claim 7, Moon et al. disclose a vertical length (PI1’) of each of the plurality of transfer regions of the target substrate is the same as a vertical length (PI1”)of the partial region of the micro LED transfer substrate [0066]. (The examiner submits “corresponds” in paragraph [0066] would read on “same” in claim 7.)
Regarding claim 11, Moon et al. disclose  setting a micro LED transfer substrate (10, growth substrate) and a target substrate (30,transfer substrate) to initial positions; transferring a plurality of micro LEDs arranged in a partial region of the micro LED transfer substrate to the target substrate; rotating the micro LED transfer substrate(growth substrate, [0067])  (fig 8b); and transferring a plurality of micro LEDs arranged in a remaining region of the rotated micro LED transfer substrate to the target substrate (figs 8A-8D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2019/0157502) in view of Kajiyama (US 2018/0068995).
Moon discloses a plurality of first micro light emitting diodes (LEDs) transferred from a partial region of a micro LED transfer substrate; and a plurality of second micro LEDs, having an arrangement direction different from that of the plurality of first micro LEDs on the micro LED transfer substrate, transferred from a remaining region of the micro LED transfer substrate(figs 8A-8D).
Moon fails to explicitly disclose a glass substrate; a thin film transistor (TFT) layer formed on one surface of the glass substrate
Kajiyama disclose a glass substrate(13)[0033]; a thin film transistor (TFT) layer (14)[0043] formed on one surface of the glass substrate (fig 2F).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Moon and Kajiyama because the matrix layer (TFT layer) would allow one to control the micro LED and driving the active matrix circuitry is conventional art [0043]. 
Regarding claim 10, Moon discloses an arrangement direction of the plurality of first micro LEDs on the micro LED transfer substrate is perpendicular to an arrangement direction of the plurality of second micro LEDs (fig. 8b).(The transfer substrate has to be rotated 90 degrees therefore the arrangement in the partial region of the transfer substrate would be perpendicular to an arrangement direction in the remaining region).
Allowable Subject Matter
Claims 4, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817